447 F.2d 517
UNITED STATES of America, Plaintiff-Appellee,v.David DILLARD, Jr. and Pearlie Hines, Defendants-Appellants.
No. 30950.
United States Court of Appeals, Fifth Circuit.
June 2, 1971.

Michael John Romeo, Birmingham, Ala., (Court Appointed), for Dillard.
Anthony M. Falletta, Birmingham, Ala., (Court Appointed), for Hines.
Wayman G. Sherrer, U.S. Atty., Melton L. Alexander, Albert C. Bowen, Jr., Asst. U.S. Attys., Birmingham, Ala., for plaintiff-appellee.
Appeals from the United States District Court for the Northern District of Alabama; Sam C. Pointer, Jr., Judge.
Before COLEMAN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966